DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to the Amendment filed April 25, 2022 which was filed in response to the Non-final Office Action of January 31, 2022 (hereinafter previous Office Action).
The 35 U.S.C.§112(b) rejection made in the previous Office Action is withdrawn in view of the amendments to Claim 1.
The amendments to Claim 1 do not overcome the 35 U.S.C. 103 rejections made in the previous Office Action as explained below.  Accordingly, those rejections are maintained.

Response to Arguments
Applicant’s arguments filed April 25, 2022 have been fully considered but are found unpersuasive.  The 35 U.S.C. 103 rejections are maintained as explained here and in the rejections below.
Applicant first argues at the bottom of the fourth page of the REMARKS section that improper hindsight was used in making the 35 U.S.C. 103 rejections in the previous Office Action because there is no incentive to combine the prior art references used in the rejection due to the differences in their technical fields and objectives for using diamond-like carbon coatings (DLC) in those references.  Examiner respectfully disagrees.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Patent documents typically focus disclosure to only that which is necessary to fully disclose and claim the subject matter of the invention and, consequently, rarely go into detail regarding things not vital to the claimed subject matter.  Even though multiple concepts pertinent to the subject matter of a particular piece of prior art may be known at the time of its writing, all of those concepts may not be fully described in that one reference.  This premise is well understood and is why 35 U.S.C. 103 authorizes a rejection where it is necessary to modify a single reference or to combine it with one or more other references to meet the limitations of a claim.  See M.P.E.P.§2142.
M.P.E.P.§2141.01(a),I requires in order for a reference to be proper for use in an obviousness rejection, the reference must be analogous art to the claimed invention, and cites In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 12,12 (Fed. Cir. 2004) as legal precedent for a reference being analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor.  This standard for determining whether a reference is proper for use in an obviousness rejection is broader than what Applicant’s argument argues.  Japanese Patent Document No. JP 2010284710 A by Ishikawa et al. (hereinafter ISHIKAWA), U.S. Patent Application Publication No. US 2004/0169313 A1 by Ferrachat et al. (hereinafter FERRACHAT), U.S. Patent Application Publication No. US 2008/0076684 A1 by Nanbu et al. (hereinafter NANBU) and Japanese Patent Document No. JP 2011183545 A by Honda et al. (hereinafter HONDA) are within the same field of endeavor as the claimed invention, i.e., surface coatings which enhance performance of substrate material.  And, U.S. Patent Application Publication No. US 2013/0241004 A1 by Yin et al. (hereinafter YIN) is pertinent to the problem of improving the internal sp3 bonds and intrinsic stress of DLC coatings by controlling hydrogen and nitrogen content within certain ranges.  Therefore, these references are analogous art as defined under M.P.E.P.§2141.01(a) and are proper references for use in the obviousness rejections of the claimed invention.
Applicant next argues, in the bottom half of the sixth page of the REMARKS section, it is improper hindsight to combine FERRACHAT with ISHIKAWA because there would be no motivation to apply the film thickness of FERRACHAT to the carbon film of ISHIKAWA since smoothness of the surface of the carbon film would be spoiled and the film properties of ISHIKAWA would become deteriorated.  Examiner respectfully disagrees.
The last sentence of the paragraph which spans from the fifth page to the sixth page of the REMARKS section appears to misunderstand the last sentence of ¶[0043] of ISHIKAWA in that the last sentence of ¶[0043] of ISHIKAWA does not describe it as being preferable to form the carbon film having a film thickness of from 0.1µm to 2µm to maintain smoothness as Applicant’s argument states.  (Citation to ISHIKAWA is made to the European Patent Office Espacenet English machine translation accompanying this action.)  Rather, the last sentence of ¶[0043] of ISHIKAWA is referring to the layer thickness of the layer on which the carbon film is to be deposited when it refers to “the hard film itself” earlier in the sentence.  That is, the sentence conveys the point that the lower hard film layer of a nitride of AlxCrySiz should be applied in stacked increments of 0.1µm to 2µm thickness to provide a smoother surface for applying the carbon film instead of applying the whole layer thickness at one time.  With this misunderstanding corrected, it becomes clear the teachings of FERRACHAT may be properly applied to the disclosure of ISHIKAWA in that FERRACHAT teaches the desirability of increasing the layer thickness as taught therein.  The remainder of the argument regarding the combination of FERRACHAT and ISHIKAWA concerns how the two references don’t teach or disclose limitations of Claim 1 which were already previously acknowledged as not being disclosed or taught by the two references.
Applicant next argues, starting in the middle of the seventh page of the REMARKS section, it is improper hindsight to extract only the Rsk value from NANBU and apply it to ISHIKAWA because there is no incentive to combine the references.  Examiner respectfully disagrees.
As stated in the previous Office Action, ISHIKAWA is silent regarding a skewness measurement of the B layer.  As explained above, every aspect of a particular topic of disclosure is not commonly included in a single reference; it being desirable for prior art to be concise.  NANBU was used as evidence showing it was known prior to the effective filing date of the claimed invention to control the skewness measurement to a certain value in order to prevent abrasive wear.  This evidence was combined with ISHIKAWA to provide evidence the concept of controlling skewness to prevent abrasive wear was known in the prior art in conjunction with the disclosure of ISHIKAWA prior to the effective filing date of the claimed invention, thus providing evidentiary support for the finding of obviousness regarding the concepts being described.  The remainder of the argument regarding the combination of NANBU with ISHIKAWA and FERRACHAT concerns how the references don’t teach or disclose limitations of Claim 1 which were already previously acknowledged as not being disclosed or taught by these three references.
Applicant next argues, starting in the middle of the eighth page of the REMARKS section, the technical field, layer thickness, and goal of using a DLC coating in YIN are all different from that of the present invention.  The argument does not appear to provide a reason for pointing out these differences.  The remainder of the section regarding YIN merely makes the conclusory statement a person of ordinary skill in the art could not arrive at the present invention by applying the teachings of YIN regarding hydrogen and nitrogen content ratios to a coating as specified by other limitations of Claim 1 which do not concern the cited teaching of YIN.
Examiner acknowledges YIN is not within the field of press molding as is the claimed invention.  However, as explained above, YIN is analogous art in that it is pertinent to the problem of improving internal bonding of the DLC layer.
Examiner also acknowledges YIN may disclose a different layer thickness than that of the claimed invention.  However, YIN was not cited for teaching a particular layer thickness.  And, the teaching of a different layer thickness does not negate YIN’s other teachings not relying on this point.
Examiner further acknowledges the goal of using DLC in YIN may be different from the present invention.  However, YIN was not cited for teaching a reason to use DLC for a particular goal.  And, the disclosure of a different goal does not negate YIN’s teachings cited as evidence for supporting the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA in view of FERRACHAT, NANBU and YIN.
ISHIKAWA discloses a coated metal mold for warm/hot working (¶[0008] discloses the film and coated mold are used in hot working conditions, defined in ¶[0002] as when the material to be processed is heat to 400°C or higher.) comprising:
a metal mold (¶[0045] discloses the mold may be made of different types of steel), and
a hard coating disposed on a surface of the metal mold, the hard coating comprising an A layer formed from a nitride and having a film thickness of 5 µm or more (¶s[0010] through [0013] describe many of the general parameters relating to the hard film disclosed.  ¶[0010] discloses an initial layer of AlxCrySiz nitride with a preferable range of thickness of from 3 to 20µm may be used), a B layer formed from a diamond-like carbon coating and having a film thickness in a range of up to 1.0µm (¶[0013] disclose a carbon coating ¶[0044] refers to as a diamond-like carbon (DLC)), and, between the A layer and the B layer, a coating film having a composition different from that of the A layer (Lines 116-119 of ¶[0011] disclose another version of the hard film where the bottom layer (1st layer) is Cr nitride, an intermediate layer (2nd layer) is Alx1Cry1Siz1 nitride, and an upper layer (3rd-layer) is Al2Cry2Siz2 nitride.  Then ¶[0013] discloses putting carbon film (4th layer) on top of the previous three layers.  This disclosure may be reasonably interpreted as an A-layer of Cr nitride, intermediate layers of AlxCrySiz nitride, and a B-layer of DLC), wherein the A layer is disposed between the metal mold and the B layer (Cr nitride or AlCrSi nitride are disclosed as the bottom layer and DLC is disclosed as being placed on top of the nitride layers), and a surface of the B layer has an arithmetic mean roughness Ra ≤ 0.2 µm (¶[0013] discloses the DLC layer (B-layer) has a surface roughness of 0.06µm or less), a maximum height Rz ≤ 2.0 µm (¶[0013] discloses the DLC layer (B-layer) has a maximum height of 1µm which satisfies this limitation), wherein the metal mold material being coated with the hard coating is hot die steel, or high-speed steel (¶[0045] discloses the mold may be made of hot die steel or high-speed steel).
ISHIKAWA does not disclose the DLC layer (B-layer) has a thickness of from 2 µm to 15 µm and is silent concerning DLC skewness and hydrogen and nitrogen content percentages.
FERRACHAT discloses using protective carbon coatings on injection mold die inserts to improve mold performance.  See ¶s[0006] and [0007].  ¶s[0008] through [0012] recounts previous attempts in using carbon coatings, described as DLC in ¶[0011] and [0012].  ¶[0013] teaches the protective coating disclosed in ¶[0014] through ¶[0026] solves problems associated with the art previously mentioned.  ¶[0025] teaches using DLC as a protective coating with a thickness of between 0.2 and 5µm makes DLC coatings usable in harsh injection molding environments, and mentions a thickness of 2µm improves abrasion resistance properties of the mold so coated.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the thickness of the DLC layer (corresponding to the B-layer in Claim 1) of ISHIKAWA to be within the range of 2 to 5µm in order to ensure abrasion resistance without risking the geometrical conformance of the DLC layer to the mold surface as taught in ¶[0033] of FERRACHAT.
NANBU teaches utilizing a DLC layer to reduce friction between sliding members (Abstract), wherein the DLC layer has a skewness of Rsk < -0.5 in order to prevent abrasive wear of the members.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to control skewness of the DLC layer in ISHIKAWA to have an Rsk value of < -0.5 in order to prevent abrasive wear of coated components as NANBU teaches in ¶[0019].  ISHIKAWA is silent regarding the aspect of skewness.  NANBU provides evidentiary support it was known in the art to control skewness within certain values to prevent abrasive wear.
YIN teaches that in order to improve the internal sp3 bonds of a DLC coating and increase the intrinsic stress of the DLC coating, it is important for the DLC layer to contain hydrogen content of less than 40% and nitrogen content of less than 20%.  ¶[0046]  states “since the material characteristics of the DLC thin film greatly depend on the content of the sp3 bonds… the content of hydrogen atoms be less than 40%, and the content of nitrogen atoms be less than 20%.”
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to control the hydrogen and nitrogen content of the DLC layer (corresponding to the B-layer in Claim 1) of ISHIKAWA to be less than the 40% and 20% (atomic) values taught by YIN in order to improves integral sp3 bonds and increase intrinsic stress of the DLC layer used in the coating disclosed by ISHIKAWA.
Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA in view of FERRACHAT, NANBU and YIN, and further in view of Japanese Patent Document No. JP 2011183545 A by Honda et al. (hereinafter HONDA).
Regarding Claim 2:
The prior art reference combination of ISHIKAWA in view of FERRACHAT, NANBU and YIN renders the coated metal mold of Claim 1 unpatentable as explained above.  Lines 116-119 of ¶[0011] of ISHIKAWA disclose another version of the hard film where the bottom layer (1st layer) is Cr nitride, an intermediate layer (2nd layer) is Alx1Cry1Siz1 nitride, and an upper layer (3rd-layer) is Al2Cry2Siz2 nitride.  Then ¶[0013] discloses putting carbon film (4th layer) on top of the previous three layers.  This disclosure may be reasonably interpreted as the A-layer comprises laminations of the 1st and 2nd layers.  Therefore, ISHIKAWA may be reasonably understood as teaching a laminated A-layer where one of the layers is Cr nitride.
ISHIKAWA does not disclose use of vanadium nitrides in the coatings.
However, HONDA teaches a nitride coating for plastic working molds consisting of alternating layers of chromium nitride and vanadium nitride which provides excellent abrasion resistance, heat resistance and sliding characteristics.  See Abstract.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the nitride layer of ISHIKAWA with the nitride layer of HONDA in order to improve wear resistance, heat resistance and sliding characteristics.
Regarding Claim 3:
The prior art reference combination of ISHIKAWA in view of FERRACHAT, NANBU and YIN renders the coated metal mold of Claim 1 unpatentable as explained above.  ¶[0010] of ISHIKAWA discloses an initial layer (A-layer) of AlxCrySiz nitride within a preferable range of thickness of from 3 to 20µm, the range of which overlaps with the range of from 8 to 70µm claimed.
Regarding Claim 6:
The prior art reference combination of ISHIKAWA in view of FERRACHAT, NANBU YIN and HONDA renders the coated metal mold of Claim 2 unpatentable as explained above.  ¶[0010] of ISHIKAWA discloses an initial layer (A-layer) of AlxCrySiz nitride within a preferable range of thickness of from 3 to 20µm, the range of which overlaps with the range of from 8 to 70µm claimed.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA in view of FERRACHAT, NANBU, YIN and HONDA, and further in view of U.S. Patent Application Publication No. US 2015/0004362 A1 by Krishna, hereinafter KRISHNA.
The prior art reference combination of ISHIKAWA in view of FERRACHAT, NANBU and YIN renders the coated metal mold of Claim 1 unpatentable as explained above.  ISHIKAWA discloses an intermediate hard coating layer consisting of AlCrSiN, by ISHIKAWA doe not disclose the intermediate hard coating between the A layer and the B layer being formed from a metal titanium.
KRISHNA teaches a multilayered coating for meal components having an intermediate layer and DLC layers (¶[0006]), where the intermediate layer may comprise of silicon or titanium, or a combination thereof.  See ¶s[0023] and [0024].
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the intermediate hard coating of ISHIKAWA to contain titanium as taught by KRISHNA in order to provide known titanium properties to the coating, such as increased hardness and corrosion resistance.

Allowable Subject Matter
Claims 4 and 5 are allowed for the reasons stated in the Allowable Subject Matter section found on pages 9 and 10 of the previous Office Action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725